Title: To Thomas Jefferson from Nathanael Greene, 15 February 1781
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
Camp at Boyds ferry on the Dan RiverFeb 15th 1781

I wrote your Excellency a short letter at Guilford Court house, and referd you to my letter to Baron Stuben respecting the movements of the enimy. Since then the enimy have been pressing our rear every day. We have crossed the Dan, and I am apprehensive they will cross it above us, at the horse ford. If they should they will oblige us to cross the Stanton branch of the Roanoke. Our Army is so great an object with Lord Cornwallis, and the reduction of the Southern States depend so much upon it, that I think it highly probable he will push us still farther; and I am not without my apprehensions that he will oblige us to risque a general action, however contrary to our wishes or interest, which cannot fail to prove ruinous to the Army as our force is but little more than one half the enemies, and there are few or no Militia that have joined us on our March, or at least not more than one or two hundred.
Should the enemy cross the Dan, and not be able to bring us to action, I imagine they will recross it and fall down the Country to Hallifax; which place I am taking measures to have fortified, to prevent their taking post there. But your Excellency will not take this for granted; for it is by no means certain, that Lord Cornwallis will not push through Virginia. It is to be lamented that so little a force should march through an extent of Country of several hundred Miles without a check. Unless our Army is greatly reenforced I see nothing to prevent their future progress. If the Militia is called out let them be put under Continental officers, that are or have been in service. One half the force officerd in this way, will give more effectual support, than double their numbers upon the common footing, in which the Militia take the field.
Cavalry are so essential to the service as well to prevent the enemy from ravaging the Country on their march as to prevent  their penetrating it, that I wish your Excellency to take the most effectual measures for fitting up the first and third Regiments of Dragoons; and I must beg leave to observe to your Excellency that the occasion is so pressing, that I think horses and every thing else necessary to their equipment, should be taken in any manner which will complete the business in the most speedy and effectual manner.
The Country is inevitably lost unless decided Measures are taken. You will consider the necessity and act accordingly. I have not time to enter into a farther detail of matters, being pressed on every side with a multiplicity of business, and almost fatigued to death having had a retreat to conduct for upwards of 200 Miles Manouvering constantly in the face of the enemy, to give time for the Militia to turn out and to get off our Stores. In addition to the common difficulties incident to all retreats we have had several large rivers to cross and the enemy at our heels before we could get over. Necessity has and will oblige me to take many measures to effect the removal of our Stores contrary to the established laws of the different States; the occasion must justify the measure, and I trust the Legislature will make charitable allowances accordingly. The Army is all that the States have to depend upon for their political existence. I trust therefore whatever is necessary to its support will meet their approbation.
I am with great respect Your Exy Mot Ob. Hb St,

N Greene

